         Case 1:20-cv-00324-JPO Document 74 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMA FINANCIAL, LLC,
                              Plaintiff,
                                                                20-CV-324 (JPO)
                    -v-
                                                                     ORDER
 FLITWAY TECHNOLOGY, INC., et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that Plaintiff and Defendant Island Capital Management

LLC have reached a settlement in this case. (Dkt. No. 73.) Accordingly, it is hereby ORDERED

that this action is DISMISSED with prejudice solely against Defendant Island Capital

Management. The remaining defendants remain in the case.

       SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
